Citation Nr: 0631945	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with sciatica and mild degenerative disc disease, currently 
evaluated as 40 percent disabling. 

2.  Whether the veteran filed a timely notice of disagreement 
with respect to a January 1998 rating decision which denied 
an increase in a 20 percent rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 25, 1967 to 
May 28, 1967.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an August 2001 decision by the RO in 
St. Petersburg, Florida that denied an increase in a 40 
percent rating for lumbosacral strain with sciatica and mild 
degenerative disc disease.  A personal hearing was held 
before the undersigned Veterans Law Judge at the RO (i.e., a 
Travel Board hearing) in July 2006.  The veteran also 
contends that he filed a timely notice of disagreement with 
respect to a January 1998 rating decision which denied an 
increase in a 20 percent rating for lumbosacral strain.

The issue of entitlement to an increased rating for a 
service-connected low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a January 1998 decision, the RO denied an increase in 
a 20 percent rating for service-connected lumbosacral strain.  
The veteran was notified of this decision by a letter dated 
on January 12, 1998.

2.  A notice of disagreement was not received from the 
veteran until January 15, 1999, which is late.



CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement of 
the RO's decision which denied an increase in a 20 percent 
rating for service-connected lumbosacral strain, and the 
Board has no jurisdiction to review the merits of the claim.  
38 U.S.C.A. §§ 7104, 7105, 7108, (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, in a May 2003 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim asserting that he filed a timely 
appeal to a January 1998 decision, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

In response to that letter, the veteran provided copies of 
documents and argument to support his contention that the 
appeal was timely filed.  Such action constitutes actual 
knowledge of what was necessary to support his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other 
grounds, 444 F.3d 1328 (Fed.Cir. 2006).  Moreover, the nature 
of the claim necessarily involves the date documents were 
received by VA.  The veteran has submitted evidence to 
support his arguments, and there is no indication that there 
is additional evidence to obtain.  Thus, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events or 
content of the notice in this case.  See Bernard, supra.  Any 
error is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).


Analysis

The veteran essentially contends that he filed a timely 
notice of disagreement with respect to the January 1998 
rating decision which denied an increase in a 20 percent 
rating for service-connected lumbosacral strain.  He argues 
that therefore an earlier effective date of October 10, 1997 
should be assigned for the grant of a 40 percent rating for 
the service-connected low back disability.  (A 40 percent 
rating was awarded in a July 1999 rating decision.)

The file shows the veteran has been informed of the issue of 
timeliness of his appeal and has been given an opportunity to 
provide evidence and argument on the matter. There has been 
compliance with due process on the timeliness question.  38 
C.F.R. § 20.101(c), (d); Marsh v. West, 11 Vet. App. 468 
(1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed. For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the 1-year period which 
follows the RO's notice to him of the adverse decision, 
whichever period ends later. 38 U.S.C.A. §§ 7104, 7105, 7108; 
38 C.F.R. §§ 20.200, 20.202, 20.302.  A notice of 
disagreement is a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

The file shows that in January 1998, the RO denied an 
increase in a 20 percent rating for service-connected 
lumbosacral strain, and the veteran was notified of that 
decision by a letter dated on January 12, 1998.  

The RO received a statement from the veteran in August 1998, 
but this statement does not reflect disagreement with the 
January 1998 rating decision, nor does it refer to that 
decision.  This document merely reflects that the veteran 
notified the RO of his change of address and bank 
information.  The August 1998 document cannot be construed as 
a notice of disagreement with the January 1998 decision.  
38 C.F.R. § 20.201.

A notice of disagreement was not received from the veteran 
until January 15, 1999, and the date stamp reflects that the 
notice of disagreement was received at the Miami VA Medical 
Center (VAMC).  Additional date stamps on this document 
reveal that it was thereafter received by the RO in March 
1999.  This notice of disagreement is late, as it was 
received more than one year following notice of the adverse 
January 1998 decision.

The veteran contends that he filed a timely notice of 
disagreement in March 1998, prior to the expiration of the 
one-year appeal period after the January 1998 notice.  He 
submitted a photocopy of this document in May 2002.  The 
Board finds that although this document is dated in March 
1998, there is no date stamp or other evidence that this 
document was ever received by VA, and thus this document 
cannot be considered to be a timely notice of disagreement.

Alternatively he contends that he gave the January 1999 
notice of disagreement to a state veteran's service 
representative on January 6, 1999, who then filed the 
document for him.  Documents on file reflect that the Florida 
Department of Veterans' Affairs did receive a notice of 
disagreement from the veteran on January 6, 1999.  That 
office submitted a letter indicating that it was their 
"office policy" to mail claims out the next day when filed 
in the field.  The letter further suggests US Postal Service 
delay or "VARO mail room" delay due to the start of the new 
year caused the late date stamp on the document.  

There is nothing in the record to substantiate such 
assertions.  January 6, 1999 was a Wednesday.  The document 
was not received until nine days later on January 15, 1999, a 
Friday, and was incorrectly mailed to the Miami VA Medical 
Center.  See 38 C.F.R. § 20.300 (notice of disagreement must 
be filed with the VA office from which the claimant received 
notice of the determination being appealed).  Moreover, both 
the US Postal Service and the VA mail room are presumed to 
have discharged their duties in the appropriate manner.  See 
United States v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 
1480, 134 L.Ed.2d 687 (1996) (" '[I]n the absence of clear 
evidence to the contrary, courts presume that [Government 
agents] have properly discharged their official duties.' "); 
United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 
S.Ct. 1, 71 L.Ed. 131 (1926) ("The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties"); 
Rios v. Nicholson, 20 Vet. App. 104, 120 (2006).  The 
representative's unsupported assertion that the start of the 
new year caused a nine day delay in the receipt of the notice 
of disagreement is insufficient to rebut the presumption of 
regularity with respect to the Post Office or VA.  

The veteran further argues that he should not be penalized 
for the representative's late filing of the notice of 
disagreement.  Although the Board is sympathetic to the 
veteran's arguments, the Board finds that the veteran did not 
file a timely appeal with VA.  As the state organization is 
not part of the US Department of Veterans Affairs, documents 
filed with that organization are not considered as "filed" 
with VA.  See 38 C.F.R. § 3.1(r).  As the veteran's notice of 
disagreement was not timely filed, the Board has no 
jurisdiction to review the merits of the claim for an 
increased rating for lumbosacral strain during the period 
prior to January 15, 1999, and the appeal of this claim must 
be dismissed as untimely.


ORDER

The appeal for a higher rating for lumbosacral strain during 
the period prior to January 15, 1999 is dismissed.


REMAND

With respect to the veteran's current claim for an increased 
rating for lumbosacral strain with sciatica and mild 
degenerative disc disease, although further delay is 
regrettable, the Board finds that additional development is 
necessary prior to appellate review.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

The veteran last underwent a VA compensation examination of 
the low back disability in June 2001; consequently, it is the 
judgment of the Board that another compensation examination 
is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The Board also notes that the rating criteria pertaining to 
intervertebral disc syndrome changed twice (on September 23, 
2002 and on September 26, 2003) during the pendency of this 
appeal.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.  In its review after obtaining the 
VA examination discussed above, the RO should again consider 
all three versions of the rating criteria (i.e., Diagnostic 
Code 5293 as in effect both before and after September 23, 
2002, and Diagnostic Code 5243 as in effect on September 26, 
2003).  The RO should also consider DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as well as 38 C.F.R. §§ 4.40, and 4.45.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, on remand the RO should provide corrective 
notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if an 
increased rating is awarded, to include 
an explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability since June 2001.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  The RO should schedule the veteran 
for a VA spine examination to determine 
the current level of severity of the 
service-connected lumbosacral strain with 
sciatica and mild degenerative disc 
disease.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  The examination 
report should include the following:

a.  In addition to X-rays, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed.  The examiner should 
identify and assess any objective 
evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c.  The examiner should address whether 
the veteran suffers from incapacitating 
episodes (defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.

4.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the March 2004 supplemental statement of 
the case, and with consideration of the 
new and old rating criteria of Diagnostic 
Codes 5293 and 5243.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


